                                             UNITED STATES DISTRICT COURT
                                          WESTERN DISTRICT OF NORTH CAROLINA
                                                  ASHEVILLE DIVISION
                                                       1:20-cv-163

               JENNIFER BIDOU,                                 )
                                                               )
                  Plaintiff,                                   )
                                                               )
                       v.                                      )               ORDER
                                                               )
               ANDREW M. SAUL,                                 )
                                                               )
                 Acting Commissioner of Social Security,       )
                 Defendant                                     )
                                                               )

                            THIS MATTER is before the Court on Plaintiff’s Consent Motion for Entry of Order

               Accepting the Parties’ Settlement Agreement on Attorney’s Fees. (Doc. No. 20). The parties

               agree that Plaintiff should be awarded an attorney’s fee under the Equal Access to Justice Act

               (“EAJA”), 28 U.S.C. § 2412(d), in the amount of $4,200.00.

                            IT IS ORDERED that the motion is GRANTED, to the extent that the Court will award

               attorney fees in the amount of $4,200, in attorney fees, in full satisfaction of any and all claims

               arising under EAJA, 28 U.S.C. § 2412(d), and upon the payment of such sum this case is

               dismissed with prejudice. If the award to Plaintiff is not subject to the Treasury Offset Program,

               payment will be made by check payable to Plaintiff’s counsel, Charlotte Hall, and mailed to her

               office at P.O. Box 58129, Raleigh, North Carolina 27658, in accordance with Plaintiff’s

               assignment to her attorney of her right to payment of attorney’s fees under the EAJA. If the

               payment is subject to offset, then any remaining fee will be made payable to Plaintiff and mailed

               to Plaintiff’s counsel’s office address.

                            IT IS SO ORDERED.

Signed: June 2, 2021
